                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

IUOE Local 324 Retirement Trust Fund, et al.,

        Plaintiffs,

v.                                                    Case No. 17-13922

Ringo Services, Inc.,                                 Sean F. Cox
                                                      United States District Court Judge
      Defendants.
____________________________________/

                  ORDER DENYING WITHOUT PREJUDICE
     PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT (ECF NO. 20)

        On March 26, 2019, Plaintiffs filed a Motion for Partial Summary Judgment, seeking

summary judgment rulings as to their claims against all three Defendants in this case (Ringo

Services, Inc., Dan Ringo, and Alex Riley). (ECF No. 20). That motion was fully briefed by the

parties as of May 8, 2019. After that occurred, however, several developments occurred in this

case, including Defendant Riley obtaining new counsel who filed a motion seeking judgment on

the pleadings and Plaintiffs’ counsel requesting leave to file an amended complaint. As a result,

this Court held a Status Conference with the parties, after which it referred this matter for

facilitation.

        Thereafter, on December 16, 2019, Plaintiffs a First Amended Complaint – that

supercedes the original complaint1 that was the subject of Plaintiffs’ Motion for Partial Summary

Judgment and is now the operative pleading in this action.



        1
        See In re Refrigerant Compressors Antitrust Litigation, 731 F.3d 586, 589 (6th Cir.
2013) (“An amended complaint supercedes an earlier complaint for all purposes.”).

                                                 1
       In addition, after Plaintiffs’ Motion for Partial Summary Judgment had been fully

briefed, a Notice of Suggestion of Bankruptcy as to Defendant Dan Ringo was filed in this case.

(ECF No. 41).

       Also, Defendant Riley has been represented by new counsel since the filing of Plaintiffs’

First Amended Complaint, and has filed a Motion to Dismiss Count II of Plaintiffs’ First

Amended Complaint that is currently pending before this Court. (ECF No. 51).

       In light of the filing of Plaintiffs’ First Amended Complaint, and all of the above facts

and circumstances, the Court DENIES Plaintiffs’ Motion for Partial Summary Judgment (ECF

No. 20) WITHOUT PREJUDICE to Plaintiffs refiling a new dispositive motion.

       IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: January 15, 2020




                                                2
